Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 2, 9 and 16 recite “analyzing an ending clause”, however applicant’s disclosure does not provide any information regarding an ending clause. Therefore Examiner does not know what constitutes an ending clause.

Claims 3, 10 and 17 recite “an alternate evaluation criterion”, however applicant’s disclosure does not provide any information regarding an alternate evaluation criterion. Therefore Examiner does not know what constitutes an alternate evaluation criterion.
Claim Rejections - 35 USC § 101
   35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding 15, this claim recites a “computer program product for generating a custom corpus, comprising: one or more computer-readable tangible storage media” comprising instructions that perform various functions. However applicant’s disclosure provides no information regarding computer-readable tangible storage media. Therefore there is no structural component associated with the computer product product and therefore the computer product product can include transitory media. Therefore claim 15 is directed to non-statutory subject matter.
	Claims 16-20 merely recite additional functions performed by the instructions.  Accordingly, claims 15 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 15, 18, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chavez (US 20170228438 A1).

Regarding claim 1, Chavez teaches a method for generating a custom corpus, the method comprising (Chavez [15-21]): 
generating a domain graph (Chavez [37]); 
gathering seed data based on the generated domain graph (Chavez 39]); 
identifying domain related data based on the gathered seed data (Chavez [37, 40-43]); 
querying the domain related data; creating word embeddings for the domain related data; and evaluating the domain related data (Chavez [44-47]).

Regarding claim 4, Chavez teach the invention as claimed in claim 1 above. 
Chavez further teaches wherein the seed documents are gathered by querying a corpus (Chavez [24]).

Claim 8 is directed towards a system executing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. **** further teaches a computer system for generating a custom corpus, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more Chavez [15-21])

Claim(s) 11 is/are dependent on claim 8 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 4 respectively, and is/are rejected under the same rationale. 

Claim 15 is directed towards a product storing instructions similar in scope to the instructions performed by the method of claim ****, and is rejected under the same rationale. **** further teaches (Chavez [15-21])

Claim(s) 18, is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions performed by the method of claim(s) 4 respectively, and is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 12, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 20170228438 A1), in view of Delgo (US 20180232443 A1).

Regarding claim 5, Chavez teach the invention as claimed in claim 1 above. 
Chavez does not specifically teach wherein the domain related data is a set of data gathered to represent an industry specific taxonomy.
However Delgo teaches wherein the domain related data is a set of data gathered to represent an industry specific taxonomy (Delgo [43]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Delgo of wherein the domain related data is a set of data gathered to represent an industry specific taxonomy, into the invention suggested by Chavez; since both inventions are directed towards generating taxonomies, and incorporating the teaching of Delgo into the invention suggested by Chavez would provide the added advantage of allowing category- specific taxonomies to be be analyzed and therefore providing industry specific information, and the combination would perform with a reasonable expectation of success (Delgo (43]).

Claim(s) 12 is/are dependent on claim 8 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 5 respectively, and is/are rejected under the same rationale. 

Claim(s) 19 is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions performed by the method of claim(s) 5 respectively, and is/are rejected under the same rationale.
Claims 6, 7, 13, 14, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 20170228438 A1), in view of Mittal (US 20190005049 A1).

Regarding claim 6, Chavez teach the invention as claimed in claim 1 above. 
Chavez does not specifically teach wherein the domain related data is identified using semi- supervised machine learning, supervised machine learning and unsupervised machine learning
However Mittal teaches wherein the domain related data is identified using semi- supervised machine learning, supervised machine learning and unsupervised machine learning (Mittal [42, 470, 565]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Mittal of wherein the domain related data is identified using semi- supervised machine learning, supervised machine learning and unsupervised machine learning, into the invention suggested by Chavez; since both inventions are directed towards generating taxonomies, and incorporating the teaching of Mittal into the invention suggested by Chavez would provide the added advantage of a variety of machine learning techniques to be used based on the necessity, and the combination would perform with a reasonable expectation of success (Mittal [42, 470, 565]).

Regarding claim 7, Chavez teach the invention as claimed in claim 1 above. 
Chavez does not specifically teach wherein the domain related data is evaluated by analyzing the accuracy of a classification algorithm and a statistical analysis, wherein the evaluation results in a generated algorithm that is compared to a validation dataset.
However Mittal teaches wherein the domain related data is evaluated by analyzing the accuracy of a classification algorithm and a statistical analysis, wherein the evaluation results in a generated algorithm that is compared to a validation dataset (Mittal [471] domain data may be verified against known data).
Mittal of wherein the domain related data is evaluated by analyzing the accuracy of a classification algorithm and a statistical analysis, wherein the evaluation results in a generated algorithm that is compared to a validation dataset, into the invention suggested by Chavez; since both inventions are directed towards generating taxonomies, and incorporating the teaching of Mittal into the invention suggested by Chavez would provide the added advantage of allowing generated information and models to be confirmed by comparison against known data, and the combination would perform with a reasonable expectation of success (Chavez). 

Claim(s) 13, 14, is/are dependent on claim 8 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 6,7, respectively, and is/are rejected under the same rationale. 

Claim(s) 20, is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions performed by the method of claim(s) 6 respectively, and is/are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178